--------------------------------------------------------------------------------

Exhibit 10.1
FIRST AMENDMENT
 
TO
 
CREDIT AGREEMENT
 
DATED AS OF JULY 25, 2012
 
AMONG
 
McMoRan Exploration Co.,
As Parent,
 
McMoRan Oil & Gas LLC,
as Borrower,


JPMorgan Chase Bank, N.A.,
as Administrative Agent,


and


The Lenders Party Hereto


 


 
Sole Lead Arranger and Sole Book runner
 
J.P. Morgan Securities LLC

 
 
 

--------------------------------------------------------------------------------

 

First Amendment to Credit Agreement
 
This First Amendment to Credit Agreement (this “First Amendment”) dated as of
July 25, 2012, is among McMoRan Exploration Co., a Delaware corporation (the
“Parent”), McMoRan Oil & Gas LLC, a Delaware limited liability company (the
“Borrower”), each of the Lenders from time to time party hereto, and JPMorgan
Chase Bank, N.A. (in its individual capacity, “JPMorgan”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).


R E C I T A L S


A.           The Parent, the Borrower, the Administrative Agent, the Lenders and
the other Agents party thereto are parties to that certain Credit Agreement
dated as of June 30, 2011 (the “Credit Agreement”), pursuant to which the
Lenders have made certain credit and other financial accommodations available to
and on behalf of the Borrower and its Subsidiaries.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           Now, therefore, to induce the Administrative Agent and the Required
Lenders to enter into this First Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment.  Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendment to Section 1.02.
 
(a)           Section 1.02 is hereby amended by deleting the defined term
“Agreement” and replacing it with the following:
 
“Agreement” means this Credit Agreement, as amended by that certain First
Amendment dated as of July 25, 2012, and as the same may from time to time be
further amended, modified, supplemented or restated.
 
(b)           Section 1.02 is hereby amended by adding the following definitions
in the appropriate alphabetical order:
 
 
Page 1

--------------------------------------------------------------------------------

 
“Account” means any one or more deposit accounts or securities accounts of the
Borrower designated in writing to the Administrative Agent into which cash or
investment securities have been deposited and on which the Administrative Agent
has a valid and perfect first priority Lien.
 
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of July 25, 2012 among the Parent, the Borrower, the Administrative Agent and
the Lenders party thereto.
 
Section 3. Confirmation of Borrowing Base and Redetermination of Borrowing Base.
 
3.1           Upon the effectiveness of this Agreement, the Borrowing Base shall
be, and hereby is, affirmed at $150,000,000, which Borrowing Base shall remain
in effect until the Borrowing Base is otherwise redetermined or adjusted in
accordance with the Credit Agreement.
 
3.2           Both the Parent and the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base described in this Section 3 constitutes
the regularly scheduled Spring 2012 redetermination of the Borrowing Base (and
shall not constitute an Interim Redetermination of the Borrowing Base).
 
3.3           The Parent and the Borrower agree that if the amount in the
Account is less than $35,000,000 (the “Threshold Amount”) at any time prior to
completion of the next redetermination of the Borrowing Base (whether at the
next Scheduled Redetermination anticipated to occur in October 2012 or any
earlier Interim Redetermination) (the “Release Date”), then the Borrowing Base
shall be reduced on a dollar for dollar basis in an amount equal to the
difference between the amount in the Account and the Threshold Amount.  After
the Release Date, the foregoing requirements shall no longer apply.
 
3.4           Both the Parent and the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that as of the
Release Date, the requirements to (i) maintain the Threshold Amount in the
Account and (ii) grant a first priority Lien on the Account shall cease.   At
such time, the Administrative Agent is authorized to take all steps necessary to
release such Lien, including filing any Lien terminations or providing other
documentation to evidence such Lien release.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Section 4. Conditions Precedent.  This First Amendment shall become effective on
the date, on or before July 31, 2012 (such date, the “First Amendment Effective
Date”), when each of the following conditions is satisfied (or waived in
accordance with Section 12.02):
 
4.1 The Administrative Agent shall have received from the Required Lenders, the
Parent, the Borrower and each other Guarantor, counterparts (in such number as
may be requested by the Administrative Agent) of this First Amendment signed on
behalf of such Person.
 
4.2 The Administrative Agent shall have received (a) a security agreement
granting to the Administrative Agent a Lien on the Account and (b) such other
agreements or instruments as may be reasonably necessary or desirable to permit
the Lien on the Account under applicable law.
 
4.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
 
Section 5. Miscellaneous.
 
5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
5.2 Ratification and Affirmation; Representations and Warranties.  Each of the
Borrower and the Guarantors hereby (a) acknowledges the terms of this First
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby and (c) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this First Amendment:
 
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except those
which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date,
 
 
Page 3

--------------------------------------------------------------------------------

 
(ii) no Default or Event of Default has occurred and is continuing, and
 
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
 
5.3 Loan Document.  This First Amendment is a Loan Document.
 
5.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission or email
shall be effective as delivery of a manually executed counterpart hereof.
 
5.5 NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (RELATING TO REVOLVING LOAN
AND REVOLVING TRIPARTY ACCOUNTS), SHALL NOT APPLY TO THIS AGREEMENT OR ANY LOANS
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
5.7 Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable out-of-
pocket costs and reasonable expenses incurred in connection with this First
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
 
5.8 Severability.  Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
Page 4

--------------------------------------------------------------------------------

 
5.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
[SIGNATURES BEGIN NEXT PAGE]
 
 
 
 

 
 
Page 5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 


 
BORROWER:                                                                MCMORAN
OIL & GAS LLC
 
By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President




PARENT:
                                                                         MCMORAN
EXPLORATION CO.

 
By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Senior Vice
President & Treasurer




GUARANTORS:                                                              
MCMORAN EXPLORATION CO.




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk
    Senior Vice President & Treasurer


K-MC VENTURE I LLC


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk
Vice President



Signature Page – MMR 1st Amendment
S - 1
 
 

--------------------------------------------------------------------------------

 



FREEPORT CANADIAN
EXPLORATION COMPANY


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk
Vice President




MCMORAN INTERNATIONAL INC.


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk
    Vice President










 




 



Signature Page – MMR 1st Amendment
S - 2
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 


By:         /s/ Jo Linda Papadakis                                         
                                                                Name:          Jo
Linda Papadakis
Title:           Authorized Officer






TORONTO DOMINION (NEW YORK) LLC, as a Lender




By:        /s/ Bebi
Yasin                                                                
                                                                Name:          Bebe
Yasin
Title:           Authorized Signatory


 
  WELLS FARGO BANK, NATIONAL ASSOCATION, as a Lender
 


By:       /s/ Douglas R.
Liftman                                                                
                                                                Name:         Douglas
R. Liftman
Title:           Managing Director




CAPITAL ONE, N.A., as a Lender




By:        /s/ Matthew L.
Molero                                                                
                                                                Name:         Matthew
L. Molero
Title:           Vice President




  U.S. BANK NATIONAL ASSOCIATION,      as a Lender




By:       /s/ Daria
Mahoney                                                                
                                                                Name:          Daria
Mahoney
Title:           Vice President


 

Signature Page – MMR 1st Amendment
S - 3
 
 

--------------------------------------------------------------------------------

 
